DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-10, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Mohamed (US10106167) and herein after will be referred as Mohamed. 

Regarding Claim 1, Mohamed teaches a method for determining a ground characteristic (Col.1 Line 7-8 : “A control system and a method for determining an irregularity of a road surface are disclosed here. “), comprising: 
obtaining one or more images from a camera associated with a first vehicle (Col.6 Line 1-2: “As is shown in the top part (a) of FIG. 1, the camera 110 monitors an area 115 in front of the own vehicle ego”); 
identifying positions, in the one or more images, of a feature of a second vehicle proximate the first vehicle while the second vehicle encounters the ground characteristic (Col.6 Line 2-8: “In this area 115 another vehicle alter is located, which is detected by the camera 110 during a predetermined time period or continuously. The picture taken of the area 115 by the camera 110, in which picture the other vehicle alter is located, is shown schematically in the right-hand part of FIG. 1.”);
 identifying a correlation between the ground characteristic and motion of the feature of the second vehicle (Col. 6 Line 18-24: “By driving over the irregularities 120, the other vehicle alter moves in a vertical direction. This is identified in FIG. 1 as a corresponding double arrow 130 or “Vz”. The irregularities 120 are accordingly vertical changes in the road surface. At least a part of the other vehicle alter is deflected by these in a vertical direction. The control system can recognise the position change of the other vehicle alter by an image comparison of the data of the camera 110.”); 
and changing at least one control parameter of the first vehicle based on the identified ground characteristic (Col.6 Line 64-Col.7 Line 1: “After a position change of the other vehicle alter is recognised, the control system can output a signal. This signal is advantageously suitable to warn a driver of the own vehicle ego of an irregularity in the road surface and/or to adjust a speed and/or vehicle setting of the own vehicle. “).  
Similarly Claim  9 and 17 are rejected on the similar rational. 

Regarding Claim 2, Mohamed teaches  the method of claim 1. 
Mohamed also teaches further comprising determining the motion of the feature based on movement of the feature in one or more planes within the one or more images and movement of the first vehicle based on the one or more images (Col.6 Line 47-57 : “The control system disclosed here can further be adapted and intended to recognise, as well as or instead of a vertical position change of the other vehicle alter, a horizontal position change or a combination of vertical and horizontal position change. A horizontal position change can be caused by the other vehicle alter driving in front, for example, if this avoids an irregularity in the road surface. In particular, if a driver of the other vehicle alter driving in front avoids a pothole, a horizontal position change (mostly followed by an opposed horizontal position change back to the original track) can be identified by the control system.”).
  
Similarly Claim  10 and 18 are rejected on the similar rational. 

Regarding Claim 5, Mohamed teaches the  method of claim 1.
 Mohamed also teaches wherein the ground characteristic comprises an irregularity of a ground surface, a change in terrain, a speed bump, or a change in a grade (Fig.1b).  

Similarly Claim 13 is  rejected on the similar rational. 

Regarding Claim 6, Mohamed teaches the  method of claim 1.
Mohamed also teaches  wherein the at least one control parameter includes an active suspension control parameter, a braking control parameter, and an acceleration control parameter of the first vehicle (Col.9 Line 4-17 : “Alternatively or in addition (by the same system 260 or another system 260), a speed and/or a vehicle setting of the own vehicle ego can be adjusted. As an example an ESC system or ACC system (“Adaptive Cruise Control” system) of the own vehicle ego is cited here, which system reduces the speed of the own vehicle ego in order to react accordingly to the recognised irregularities in the road surface. In another example, the suspension property of the own vehicle ego is adjusted by a vehicle dynamics control system or stability control system to the recognised irregularities in the road surface. To this end a degree of springing (springing hardness, shock absorber property etc.) can be set in such a way that the safety of the vehicle and/or the comfort of the occupants of the own vehicle ego is increased.”).  
Similarly Claim 14 is rejected on the similar rational. 

Regarding Claim 7, Mohamed teaches the  method of claim 1.
Mohamed also teaches wherein data related to the motion is determined from the one or more images and wherein the identifying the correlation between the ground characteristic and the motion of the feature of the second vehicle comprises utilizing a classification algorithm that compares the data related to the motion of the first vehicle to previously captured data related to motions of previously captured features of vehicles with identified ground characteristics correlated thereto to identify the ground characteristic (Col.6 Line 29-46: “The control system can be adapted and intended to recognise the at least one feature 140 of the other vehicle alter in temporally first image data, and in subsequent second image data received during a predetermined time period or continuously, to calculate a position respectively of the at least one feature 140 of the other vehicle after. A position change of the other vehicle alter can then be calculated with reference to the two positions detected in the first and second image data of the at least one feature 140 of the other vehicle alter. Naturally positions of the feature 140 can also be detected and tracked from more than two following image data. In other words, the control system tracks a once recognised feature 140 at/on the other vehicle alter during the predetermined time period or continuously in the image data received from the camera 110. This can be carried out, for example, by a blockwise comparison of the first and temporally following second image data in an area around the (already) recognised feature.”).  
Similarly Claim 15 is rejected on the similar rational. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Tatourian et al. (US2019/0283753) and herein after will be referred as Tatourian. 
Regarding Claim 3, Mohamed teaches  the method of claim 1.
Tatourian teaches wherein data related to the motion and the identified ground characteristic are correlated and stored for future identification of other ground characteristics (Para [0037] : “For example, crowd-sourced road data on the vehicle assistance database 412 may be indexed by the location at which the road data was collected. Indexing the collected road data by location allows the data acquisition module 402 to create navigational map full of additional information, such as road grade, road surface and traction, local weather information, or even particular road hazards. In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data. For example, a road segment might be defined as a road section having an uphill grade, while an adjoining road segment might be defined as a road section having a downhill grade. Additionally, in some embodiments, the data aggregation module may generate, update, or otherwise maintain one or more probabilistic models based on the crowd-sourced road data, which may be used to predict operation or behavior of a vehicle currently traveling the corresponding road.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohamed to incorporate the teachings of Tatourian to include data related to the motion and the identified ground characteristic are correlated and stored for future identification of other ground characteristics. Doing so would more effectively determine the vehicle operations. 	

Similarly Claim  11 and 19 are rejected on the similar rational. 

Regarding Claim 4, Mohamed teaches  the method of claim 1.
Tatourian teaches further comprising transmitting the identified ground characteristic to other vehicles (Fig.7 #732).   
Similarly Claim  12 and 20 are rejected on the similar rational. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Haruna et al. (US2017/0163997) and herein after will be referred as Haruna. 

Regarding Claim 8, Mohamed teaches the  method of claim 7.
Haruna teaches wherein the data related to the motion comprises one of a vector and a matrix for comparison to the previously captured data (See Abstract : “Based on a point of interest and a movement direction of the moving object, one of more of the motion vectors related to the moving object are determined as candidate vector(s), and a representative vector of the moving object is calculated based on the candidate vector(s).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohamed to incorporate the teachings of Haruna to include the data related to the motion comprises one of a vector and a matrix for comparison to the previously captured data. Doing so would more accurately calculate the motion of the vehicle in front. 

Similarly Claim 16 is rejected on the similar rational. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668